As filed with the Securities and Exchange Commission on September 22, 2011 Registration No. 333-176708 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-4 Amendment No. 1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 UTG, Inc. (Exact name of registrant as specified in its charter) Delaware 20-2907892 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 5250 South Sixth Street Springfield, Illinois62703 (217) 241-6300 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Jesse T. Correll Chairman and Chief Executive Officer UTG, Inc. 5250 South Sixth Street Springfield, Illinois62703 (217) 241-6300 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Cynthia W. Young Wyatt, Tarrant & Combs, LLP 500 W. Jefferson Street Suite 2800 Louisville, Kentucky40202 (502) 589-5235 Approximate date of commencement of proposed sale of the securities to the public:As soon as practicable following the effectiveness of this Registration Statement. If the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box. q If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. q If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. q Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerrAccelerated filer r Non-accelerated filerr (Do not check if a smaller reporting company)Smaller reporting company [x] If applicable, place an X in the box to designate the appropriate rule provision relied upon in conducting this transaction: Exchange Act Rule 13e-4(i) (Cross-Border Issuer Tender Offer)r Exchange Act Rule 14d-1(d) (Cross-Border Third-Party Tender Offer)r The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Information contained herein is subject to completion or amendment. A registration statement relating to these securities has been filed with the Securities and Exchange Commission. These securities may not be sold nor may offers to buy be accepted prior to the time the registration statement becomes effective. This document shall not constitute an offer to sell or the solicitation of any offer to buy nor shall there be any sale of these securities in any jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction. PRELIMINARY, SUBJECT TO COMPLETION, DATED: September 22, 2011 ACAP CORPORATION PROPOSED MERGER — YOUR VOTE IS VERY IMPORTANT Dear Shareholders: The board of directors of Acap Corporation, which we refer to as Acap, and the board of directors of UTG, Inc., which we refer to as UTG, have approved an agreement to merge dated as of August 9, 2011 which provides for the merger of Acap into UTG.UTG is the parent company of Universal Guaranty Life Insurance Company, Acap’s majority shareholder. If the merger is completed, Acap shareholders, other than UTG or Universal Guaranty, will have the right to receive 233 shares of UTG common stock for each share of Acap common stock they own at closing.Based on the closing price of UTG common stock on the over-the-counter market on August 11, 2011, the last trading day before public announcement of the merger, the exchange ratio of 233 represented approximately $2,796 in UTG common stock for each share of Acap common stock.Based on the UTG closing price on , 2011, the 233 exchange ratio represented approximately $ in UTG common stock for each share of Acap common stock.UTG shareholders will continue to own their existing UTG shares.The value of the merger consideration will fluctuate with changes in the market price of UTG common stock.We urge you to obtain current market quotations of UTG common stock. Based on the number of shares of Acap common stock outstanding on the record date of the Acap shareholder meeting, UTG expects to issue 179,876 shares of UTG common stock to Acap shareholders in the merger. At the special meeting of Acap’s shareholders, Acap shareholders will be asked to vote to adopt the merger agreement and approve the merger and the other transactions contemplated by the merger agreement. We cannot complete the merger unless the shareholders of Acap approve the merger.Your vote is very important, regardless of the number of shares you own.Whether or not you expect to the attend the Acap special meeting, please vote your shares as promptly as possible by signing and returning the proxy card that you receive in the postage-paid envelope provided, so that your shares may be represented and voted at the Acap special meeting. The Acap board of directors unanimously recommends that the Acap shareholders vote “FOR” for, the adoption of the merger agreement and approval of the merger and the other transactions contemplated by the merger agreement.Universal Guaranty, UTG’s wholly-owned subsidiary, owns a sufficient number of shares of Acap to assure the approval of the merger at the special shareholders’ meeting. The obligations of UTG and Acap to complete the merger are subject to the satisfaction or waiver of several conditions set forth in the merger agreement.More information about UTG, Acap, and the merger is contained in this proxy statement/prospectus.We encourage you to read this entire proxy statement/prospectus carefully, including the section entitled “Risk Factors” beginning on page 7. Sincerely, /s/ JESSE T. CORRELL Chairman of the Board and Chief Executive Officer Acap Corporation Neither the Securities and Exchange Commission nor any state securities regulator has approved the shares of UTG common stock to be issued under this proxy statement/prospectus or has determined whether this proxy statement/prospectus is accurate or adequate.Any representation to the contrary is a criminal offense. This proxy statement/prospectus is dated , 2011 and is first being mailed to Acap shareholders on or about , 2011. ACAP CORPORATION NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To Be Held On , 2011 Dear Shareholders of Acap Corporation: We are pleased to invite you to attend a special meeting of shareholders of Acap Corporation, a Delaware corporation, which will be held at 5250 South Sixth Street, Springfield, Illinois, on , 2011 at , local time, to consider and vote upon a proposal to adopt the Agreement of Merger, dated as of August 9, 2011 by and between UTG, Inc. and Acap, as such agreement may be amended from time to time, a copy of which is attached as Annex A to the proxy statement/prospectus accompanying this notice, and approve the merger of Acap with and into UTG and the other transactions contemplated by the Agreement of Merger. Please refer to the attached proxy statement/prospectus for further information with respect to the proposal to adopt the Agreement of Merger and approve the merger of Acap with and into UTG and the other transactions contemplated by the Agreement of Merger. Holders of record of shares of Acap common stock at the close of business on , 2011 are entitled to vote at the special meeting.The proposal to adopt the Agreement of Merger and approve the merger and the other transactions contemplated by the Agreement of Merger requires the affirmative vote of record holders of a majority of the outstanding shares of Acap common stock. If you object to the merger, you can demand to be paid the fair value of your Acap common stock.In order to do this, you must follow the procedures required by Delaware law, including filing notices and not voting your shares in favor of the merger.We have attached the provisions of Delaware law relating to your appraisal rights to the accompanying proxy statement/prospectus as Annex C and have described these provisions under the caption “The Merger — Dissenters’ Appraisal Rights” beginning on page 23. Your vote is important.Whether or not you expect to attend the Acap special meting in person, we urge you to vote your shares as promptly as possible by signing and returning the enclosed proxy card in the postage-paid envelope provided, so that your shares may be represented and voted at the Acap special meeting.If your shares are held in the name of a bank, broker or other fiduciary, please follow the instructions on the voting instruction card furnished by the record holder. By Order of the Board of Directors, /s/ THEODORE C. MILLER Theodore C. Miller Secretary Springfield, Illinois , 2011 ADDITIONAL INFORMATION This proxy statement/prospectus incorporates important business and financial information about UTG from other documents not included in or delivered with this proxy statement/prospectus.This information is available to you without charge upon your request.You can obtain the documents incorporated by reference in this proxy statement/prospectus by requesting them in writing or by telephone at the following address and telephone number: Investor Relations UTG, Inc. 5250 South Sixth Street Springfield, Illinois62703 Telephone:(217) 241-6410 If you would like to request copies of any documents, please do so by , 2011 in order to receive them before the special meeting. For more information, see “Where You Can Find More Information” beginning on page 60. ABOUT THIS DOCUMENT This proxy statement/prospectus, which forms part of a registration statement on Form S-4 filed with the Securities and Exchange Commission, which we refer to as the SEC, by UTG (File No.333-176708), constitutes a prospectus of UTG under Section5 of the Securities Act of 1933, as amended (which we refer to as the Securities Act), with respect to the shares of UTG common stock to be issued to Acap shareholders as required by the Agreement of Merger, dated as of August 9, 2011, by and between UTG and Acap, as such agreement may be amended from time to time and which we refer to as the merger agreement. A copy of the merger agreement is attached as AnnexA to this proxy statement/prospectus. This document also constitutes a proxy statement and a notice of meeting with respect to the special meeting of Acap shareholders at which Acap shareholders will be asked to vote upon certain proposals to approve the merger of Acap with and into UTG and certain related matters. You should rely only on the information contained or incorporated by reference into this proxy statement/prospectus. No one has been authorized to provide you with information that is different from that contained in, or incorporated by reference into, this proxy statement/prospectus. This proxy statement/prospectus is dated , 2011. You should not assume that the information contained in, or incorporated by reference into, this proxy statement/prospectus is accurate as of any date other than the date on the front cover of those documents. Neither our mailing of this proxy statement/prospectus to Acap shareholders nor the issuance by UTG of common stock in connection with the merger will create any implication to the contrary. TABLE OF CONTENTS Page QUESTIONS AND ANSWERS…………… iii SUMMARY…………… 1 The Companies…………… 1 The Merger and the Merger Agreement…………… 1 The Special Meeting…………… 4 Rights of Acap Shareholders Will Change as a Result of the Merger…………… 4 Risk Factors…………… 4 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS…………… 5 RISK FACTORS…………… 7 Risk Relating to the Merger…………… 7 Risk Relating to UTG…………… 9 THE SPECIAL MEETING…………… 13 Date, Time and Place…………… 13 Purpose of the Special Meeting…………… 13 Recommendation of the Board of Directors of Acap…………… 13 Record Date; Stock Entitled to Vote…………… 13 Quorum…………… 13 Required Vote…………… 13 Abstentions and Broker Non-Votes…………… 14 Voting at the Special Meeting…………… 14 Voting in Person…………… 14 Voting of Proxies…………… 14 Shares Held in Street Name…………… 14 Revocability of Proxies or Voting Instructions…………… 15 Solicitation of Proxies…………… 15 ACAP PROPOSAL…………… 15 PROPOSAL: ADOPTION OF THE MERGER AGREEMENT AND APPROVAL OF THE MERGER 15 THE MERGER…………… 16 General Description of the Merger…………… 16 Background of the Merger…………… 17 Recommendation of Acap Board of Directors and Acap's Reasons for the Merger…………… 17 UTG’s Reasons for the Merger…………… 18 Opinion of Lewis & Ellis…………… 19 Interests of Directors and Executive Officers of UTG and Acap in the Merger…………… 22 Material United States Federal Income Tax Consequences of the Merger…………… 22 Accounting Treatment…………… 23 Dissenter’s Appraisal Rights…………… 23 Regulatory Matters…………… 26 THE MERGER AGREEMENT…………… 27 THE COMPANIES…………… 32 UTG…………… 32 Acap…………… 33 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OPERATION OF ACAP…………… 35 UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS……… 45 Unaudited Pro Forma Condensed Consolidated Balance Sheet…………… 47 Unaudited Pro Forma Condensed Consolidated Statements of Income…………… 48 Notes to Unaudited ProForma Condensed Consolidated Financial Statements…………… 50 DESCRIPTION OF UTG CAPITAL STOCK…………… 52 Authorized Capital Stock…………… 52 Description of UTG Common Stock…………… 52 Transfer Agent and Registrar…………… 52 COMPARATIVE STOCK PRICES AND DIVIDENDS…………… 53 COMPARISON OF SHAREHOLDER RIGHTS…………… 54 Authorized Capital Stock…………… 54 Number of Directors…………… 54 Vacancies on the Board…………… 55 Removal of Directors…………… 55 Quorum for Meetings of Shareholders…………… 55 Voting Rights and Required Vote Generally…………… 55 Votes on Mergers and Certain Other Transactions…………… 56 Business Combination or Anti-Takeover Statutes…………… 56 Shareholder Action by Written Consent…………… 56 Special Meetings of Shareholders…………… 57 Amendments to Governing Documents…………… 57 Indemnification…………… 57 Limitation of Liability of Directors and Officers…………… 59 Record Date for Determining Shareholders Entitled to Vote…………… 59 Notice of Shareholders Meetings…………… 59 Shareholder Inspection of Corporate Records…………… 59 LEGAL MATTERS…………… 60 EXPERTS…………… 60 WHERE YOU CAN FIND MORE INFORMATION 60 INDEX TO FINANCIAL STATEMENTS OF ACAP CORPORATION…………… F-1 ANNEX A: MERGER AGREEMENT…………… A-1 ANNEX B: OPINION OF LEWIS & ELLIS, INC…………… B-1 ANNEX C: SECTION …………… C-1 PART II INFORMATION NOT REQUIRED IN PROSPECTUS…………… II-1 SIGNATURES…………… II-5 EXHIBIT INDEX…………… II-9 QUESTIONS AND ANSWERS The following are answers to some questions that you, as a shareholder of Acap, may have regarding the merger and the other matters to be considered at the special meeting of Acap shareholders.Acap urges you to read carefully this entire document because the information in this section does not provide all the information that might be important to you with respect to the merger and the other matters to be considered at the special meeting.We also include additional important information in the annexes to and the documents incorporated by reference into this proxy statement/prospectus. Q: Why am I receiving this proxy statement/prospectus? A: UTG and Acap have agreed to the acquisition of Acap by UTG pursuant to the merger agreement, dated as of August 9, 2011, that is described in this proxy statement/prospectus. A copy of the merger agreement is attached to this proxy statement/prospectus as Annex A. In order to complete the merger, Acap shareholders must vote to adopt the merger agreement and approve the merger and the other transactions contemplated by the merger agreement. This proxy statement/prospectus contains important information about the merger and the Acap shareholder meeting and you should read it carefully.The enclosed voting materials allow you to vote your shares without attending the meeting. Q: When and where will the meeting be held? A: The special meeting will be held at 5250 South Sixth Street, Springfield, Illinois, on , 2011, at local time. Q: How do I vote? A: If you are a shareholder of record as of the record date for the special meeting, you may vote in person by attending the special meeting or, to ensure your shares are represented at the meeting, you may authorize a proxy by signing and returning the enclosed proxy card in the postage-paid envelope provided.If you hold shares of Acap common stock in the name of a broker, bank or nominee, please follow the voting instructions provided by your broker, bank or nominee to ensure that your shares are represented at the special meeting. Q: What am I being asked to vote upon? A: Your are being asked to vote to adopt the merger agreement and approve the merger and the other transactions contemplated by the merger agreement.The merger cannot be completed without the approval by Acap shareholders. Q: What will I receive for my Acap common stock in the proposed transaction? A: If the merger is completed, Acap shareholders will receive 233 shares of UTG common stock for each share of Acap common stock. Q: What happens if the market price of UTG common stock changes before the closing of the merger? A: No change will be made to the exchange ratio of 233 if the market price of UTG common stock changes before the merger.Because the exchange ratio is fixed, the value of the consideration to be received by Acap shareholders in the merger will depend on the market price of shares of UTG common stock at the time of the merger. Q: What vote is required to approve the merger? A: The proposal to adopt the merger agreement and approve the merger and the other transactions contemplated by the merger agreement requires the affirmative vote of holders of a majority of the outstanding shares of Acap common stock, provided that a majority of the outstanding shares of Acap commons stock vote on the proposal. Q: Do Acap shareholders have appraisal rights in connection with the merger? A: Yes.Under Delaware law, if you object to the merger, you can demand to be paid the fair value of your Acap common stock.In order to do this, you must follow the procedures required by Delaware law, including filing notices and not voting your shares in favor of the merger.We have attached the provisions of Delaware law relating to your appraisal rights to the accompanying proxy statement/prospectus as Annex C and have described these provisions under the caption “The Merger — Dissenters’ Appraisal Rights” beginning on page Q: How many votes do I have? A: Your are entitled to one vote for each share of Acap common stock that you owned as of the record date.As of the close of business on , 2011, there were 2,898 outstanding shares of Acap common stock.As of that date, 2,126 shares, or 73.3% of the outstanding shares of Acap common stock, were beneficially owned by Universal Guaranty Life Insurance Company, UTG’s wholly-owned subsidiary. Q: What will happen if I fail to vote, I abstain from voting or I fail to instruct my broker, bank or nominee how to vote? A: If you fail to vote, fail to instruct your broker, bank or nominee to vote, or abstain from voting, it will have the same effect as a vote against the proposal to adopt the merger agreement and approve the merger and the other transactions contemplated by the merger agreement. Q: What constitutes a quorum? A: Shareholders who hold a majority of the total number of shares of Acap common stock issued and outstanding on the record date must be present or represented by proxy to constitute a quorum to organize the special meeting. Q: If my shares are held in "street name" by my broker, will my broker vote my shares for me? A: If you hold your shares in a stock brokerage account or if your shares are held by a bank or nominee (that is, in "street name"), you must provide the record holder of your shares with instructions on how to vote your shares. Please follow the voting instructions provided by your broker, bank or nominee. Please note that you may not vote shares held in street name by returning a proxy card directly to Acap or by voting in person at your special meeting unless you provide a "legal proxy," which you must obtain from your broker, bank or nominee. Further, brokers who hold shares of common stock of Acap on behalf of their customers may not give a proxy to Acap to vote those shares without specific instructions from their customers. Q: What will happen if I return my proxy card without indicating how to vote? A: If you sign and return your proxy card without indicating how to vote on any particular proposal, the shares of common stock of Acap represented by your proxy will be voted in favor of that proposal. Q: Can I change my vote after I have returned a proxy or voting instruction card? A: Yes. You can change your vote at any time before your proxy is voted at the Acap special meeting. You can do this in one of three ways: you can send a signed notice of revocation; you can grant a new, valid proxy bearing a later date; or if you are a holder of record, you can attend the special meeting and vote in person, which will automatically cancel any proxy previously given, or you may revoke your proxy in person, but your attendance alone at the special meeting will not revoke any proxy that you have previously given. If you choose either of the first two methods, you must submit your notice of revocation or your new proxy to the Corporate Secretary of Acap no later than the beginning of the special meeting. If your shares are held in street name by your broker or nominee, you should contact them to change your vote. Q: What are the material United States federal income tax consequences of the merger to U.S. holders of shares of Acap common stock? A: The merger will qualify as a ”reorganization”, within the meaning of Section 368(a) of the Internal Revenue Code of 1986, as amended with the result that a U.S. holder of shares of Acap common stock generally will not recognize any gain or loss upon receipt of shares of UTG common stock in exchange for shares of Acap common stock in the merger. Q: When do you expect the merger to be completed? A: If the shareholders of Acap approve the proposals related to the merger set forth in this proxy statement/prospectus, we expect to complete the merger shortly after the special meeting, subject to the satisfaction or waiver of the other conditions to the merger. The transaction is targeted to close during the fourth quarter of 2011. Q: What do I need to do now? A: You should carefully read and consider the information contained in and incorporated by reference into this proxy statement/prospectus, including its annexes. In order for your shares to be represented at the Acap special meeting, you can indicate on the enclosed proxy or voting instruction card how you would like to vote and return the card in the accompanying pre-addressed postage paid envelope; or you can attend your special meeting in person. Q: If I am an Acap shareholder that holds certificated shares of Acap common stock, do I need to do anything now with my common stock certificates? A: No. After the merger is completed, if you hold certificates representing shares of Acap common stock prior to the merger, UTG will send you a letter of transmittal and instructions for exchanging your shares of Acap common stock for shares of UTG common stock. Upon surrender of the certificates for cancellation along with the executed letter of transmittal and other required documents described in the instructions, you will receive shares of UTG common stock. Q: Who can help answer my questions? A: If you have questions about the merger or the other matters to be voted on at the special meeting or desire additional copies of this proxy statement/prospectus or additional proxy or voting instruction cards, please contact: Investor Relations UTG, Inc. 5250 S. Sixth Street Springfield, Illinois 62703 Telephone:(217) 241-6410 SUMMARY This summary highlights selected information from this proxy statement/prospectus.It does not contain all of the information that may be important to you.You should read carefully the entire proxy statement/prospectus and the other documents to which this document refers to fully understand the merger.See “Where You Can Find More Information” on page 59.We refer to the matters you will vote on at the special meeting, which we described in the attached notice of special meeting, collectively in this proxy statement/prospectus as the merger proposal. The Companies UTG (See page 32) UTG was incorporated in 1984, under the name United Trust, Inc., under the laws of Illinois to serve as an insurance holding company.UTG and its subsidiaries have only one significant industry segment: insurance.The current name and state of incorporation, Delaware, were adopted in 2005 through a merger transaction.UTG’s dominant business is individual life insurance, which includes the servicing of existing insurance business in force, the solicitation of new individual life insurance, the acquisition of other companies in the insurance business and the administration processing of life insurance business for other entities. For the year ended December 31, 2010, UTG had total revenues of approximately $38.4 million and net income of approximately $7.6 million.For the six months ended June 30, 2011, UTG had total revenues of approximately $20.1 million and net income of approximately $5.2 million.UTG’s consolidated assets as of December 31, 2010 and June 30, 2011 were approximately $442 million and $444 million, respectively.UTG’s common stock is traded on the over-the-counter market under the symbol “UTGN.OB”. Acap (See page 33) Acap was incorporated in Delaware in 1985.Acap is an insurance holding company that is 73% owned by Universal Guaranty, a wholly-owned subsidiary of UTG.Acap has no day-to-day operations of its own.Its only significant asset is its investment in American Capitol Insurance Company.American Capitol is a wholly-owned life insurance subsidiary of Acap domiciled in Texas, which operates in the individual life insurance business.The primary focus of American Capitol has been the servicing of existing insurance business in force. For the year ended December 31, 2010, Acap had total revenues of approximately $9.5 million and net income of approximately $2.8 million.For the six months ended June 30, 2011, Acap had total revenues of approximately $5,049,265 and net income of approximately $1,744,170.Acap’s consolidated assets as of December 31, 2010 and June 30, 2011 were approximately $115 million and $111 million, respectively.There is currently no established trading market for Acap common stock.Acap common stock is quoted on the Pink Sheets under the symbol “ACPC”. The Merger and the Merger Agreement A copy of the merger agreement is attached as Annex A to this proxy statement/prospectus.UTG and Acap encourage you to read the entire merger agreement carefully because it is the principal document governing the merger. Form of Merger (See page 27) Subject to the terms and conditions of the merger agreement, at the effective time of the merger, Acap will be merged with and into UTG.UTG will be the surviving entity in the merger and, following completion of the merger, will continue to exist under the name UTG, Inc. Consideration to be Received in the Merger (See page 27) Upon completion of the merger, Acap shareholders will receive 233 shares of UTG common stock for each share of Acap common stock they own at closing.The exchange ratio is fixed and will not be adjusted for changes in the market value of the common stock of UTG or Acap.Because of this, the implied value of the consideration to Acap shareholders will fluctuate betweennow and the completion of the merger.Based on the closing price of UTG common stock on the over-the-counter market on August 11, 2011, the last trading day before public announcement of the merger, the exchange ratio of 233 represented approximately $2,796 in UTG common stock for each share of Acap common stock.Based on the UTG closing price on , 2011, the 233 exchange ratio represented approximately $ in UTG common stock for each share of Acap common stock. Material United States Federal Income Tax Consequences of the Merger (See page 22) In connection with the registration statement filed by UTG, Wyatt, Tarrant & Combs, LLP has delivered an opinion to UTG to the effect that the merger will qualify as a “reorganization”, within the meaning of Section 368(a) of the Code and that a U.S. holder of Acap common stock generally will not recognize any gain or loss upon receipt of UTG common stock in exchange for Acap common stock in the merger. Tax matters are very complicated and the tax consequences of the merger to each Acap shareholder may depend on such shareholder's particular facts and circumstances. Acap shareholders are urged to consult their tax advisors to understand fully the tax consequences to them of the merger. Recommendation by the Acap Board of Directors (See page17) After careful consideration, the Acap board of directors, on June 15, 2011, unanimously declared the merger agreement, the merger and the other transactions contemplated by the merger agreement to be advisable and approved the merger agreement. For the factors considered by the Acap board of directors in reaching its decision to approve the merger agreement, see the section entitled "The Merger-Acap's Reasons for the Merger; Recommendation by the Acap Board of Directors" beginning on page18. The Acap board of directors unanimously recommends that the Acap shareholders vote "FOR" the adoption of the merger agreement and approval of the merger and the other transactions contemplated by the merger agreement at the Acap special meeting. Opinion of Lewis & Ellis (See page 19) Lewis & Ellis, Inc., which we refer to as Lewis & Ellis, provided to the boards of directors of UTG and Acap an actuarial appraisal of UTG and Acap.Based upon such appraisal, Lewis & Ellis opined that, as of December 31, 2010, the exchange ratio of 233 shares of UTG common stock for each share of Acap common stock provided for in the proposed merger represented a fair value or consideration, from a financial point of view, to the holders of Acap common stock. The full text of the written opinion of Lewis & Ellis, dated June 14, 2011, is attached as AnnexB to this proxy statement/prospectus. The opinion of Lewis & Ellis was directed to the Acap board of directors and the UTG board of directors for their information and assistance in connection with its evaluation of the merger and addressed only the fairness, from a financial point of view, of the exchange ratio to the holders of Acap common stock. The opinion of Lewis & Ellis was not intended to, and does not constitute a recommendation to any Acap shareholder as to how such shareholder should vote or act with respect to the merger or any other matter. Board of Directors and Management Following the Merger UTG currently anticipates that all of the existing executive officers and directors of UTG will remain executive officers and directors of UTG following the merger. Acap has no officers or employees. Regulatory Mattes Neither UTG nor Acap is aware of any regulatory approvals that are expected to prevent the consummation of the merger. Expected Timing of the Merger We currently expect to complete the merger in the fourth quarter of 2011, subject to receipt of required approvals and the satisfaction or waiver of the other closing conditions summarized below. Conditions to Completion of the Merger (See page29) As more fully described in this proxy statement/prospectus and in the merger agreement, the completion of the merger depends on a number of conditions being satisfied or, where legally permissible, waived. These conditions include, among others: receipt of the requisite approval of Acap shareholders; the absence of any injunction or law prohibiting the merger; the correctness of all representations and warranties made by the parties in the merger agreement and performance by the parties of their obligations under the merger agreement; and the absence of any material adverse effect being experienced by Acap. We cannot be certain as to whether, or when, the conditions to the merger will be satisfied or waived or whether the merger will be completed.UTG’s subsidiary, Universal Guaranty, owns a sufficient number of shares of Acap to ensure approval of the merger at the special meeting. Termination of the Merger Agreement (See page30) UTG and Acap may mutually agree to terminate the merger agreement before completing the merger, even after approval of the Acap shareholders. In addition, either UTG or Acap may decide to terminate the merger agreement if: the merger is not consummated by December 31, 2011; or Acap shareholders fail to adopt the merger agreement and approve the merger and the other transactions contemplated by the merger agreement; UTG may terminate the merger agreement if: any action has been taken or statute enacted by any governmental entity which would prohibit UTG’s ownership of Acap or compel UTG to dispose of or hold separate all or a material portion of the business or assets of Acap, its subsidiary or UTG; or there has been any event, condition or circumstance occur or that is discovered which has had or is reasonably likely to have a material adverse effect on Acap. Expenses Generally, all fees and expenses incurred in connection with the merger and the transactions contemplated by the merger agreement will be paid by the party incurring those expenses. Accounting Treatment (See page23) UTG prepares its financial statements in accordance with accounting principles generally accepted in the United States, which we refer to as GAAP. The merger will be accounted for by applying the acquisition method. Dissenters’ Appraisal Rights (See page23) You may dissent from the merger and have a court appraise the fair value of your Acap common stock and have the value paid to you in cash.If you dissent, you must follow the procedures required by Delaware law, including filing notices and not voting your shares in favor of the merger.You will not receive any UTG common stock or cash pursuant to the merger agreement if you dissent and follow all of the required procedures.Instead, you will receive in cash the fair value of your Acap common stock as determined under applicable law.We have attached the provisions of Delaware law governing your right to dissent to this document as Annex C and have described these provisions in “The Merger — Dissenters’ Appraisal Rights” beginning on page 22. The Special Meeting (See page 13) The special meeting of Acap shareholders will be held at 5250 South Sixth Street, Springfield, Illinois, on , 2011, at local time. At the special meeting, shareholders of Acap will be asked to adopt the Agreement of Merger, dated as of August 9, 2011, among UTG and Acap and to approve the merger of Acap with and into UTG and the other transactions contemplated by the merger agreement. You may vote at the Acap special meeting if you owned shares of Acap common stock at the close of business on the record date, , 2011. On that date, there were 2,898 shares of Acap common stock outstanding and entitled to vote. You may cast one vote for each share of Acap common stock that you owned on the record date. The affirmative vote of the holders of a majority of the outstanding shares of Acap common stock on the record date is required to adopt the merger agreement and approve the merger and the other transactions contemplated by the merger agreement. In the event that there are not sufficient votes to adopt the merger agreement and approve the merger and the other transactions contemplated by the merger agreement, the Chairman of the Acap special meeting is authorized to adjourn the meeting (from time to time in his discretion) in order to solicit additional proxies. On the record date, approximately 73.3% of the outstanding shares of Acap common stock was held by Universal Guaranty, a wholly-owned subsidiary of UTG.Universal Guaranty will vote its shares in favor of the adoption of the merger agreement and approval of the merger and the other transactions contemplated by the merger agreement. Rights of Acap Shareholders Will Change as a Result of the Merger (See page54) Acap shareholders will have different rights once they become shareholders of the combined company, due to differences between the governing documents of UTG and Acap. These differences are described in detail under "Comparison of Shareholder Rights" beginning on page53. Risk Factors Before voting at the special meeting, you should carefully consider all of the information contained in or incorporated by reference into this proxy statement/prospectus, including the risk factors set forth under the heading "Risk Factors" beginning on page7 or described in UTG's Annual Report on Form10-K for the year ended December31, 2010 and other reports filed with the SEC, which are incorporated by reference into this proxy statement/prospectus. See "Where You Can Find More Information" beginning on page59. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This document and the documents incorporated by reference into this document contain certain forecasts and other forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 with respect to the financial condition, results of operations, business strategies, operating efficiencies or synergies, revenue enhancements, competitive positions, growth opportunities, plans and objectives of the management of each of UTG, Acap and, following completion of the merger, the combined company, the merger and the markets for UTG and Acap common stock and other matters. Statements in this document and the documents incorporated by reference herein that are not historical facts are hereby identified as “forward-looking statements” for the purpose of the safe harbor provided by Section21E of the Exchange Act, and Section27A of the Securities Act. These forward-looking statements, including, without limitation, those relating to the future business prospects, revenues and income of UTG, Acap and, following the merger, the combined company, wherever they occur in this document or the documents incorporated by reference herein, are necessarily estimates reflecting the best judgment of the respective managements of UTG and Acap and involve a number of risks and uncertainties that could cause actual results to differ materially from those suggested by the forward-looking statements. These forward-looking statements should, therefore, be considered in light of various important factors, including those set forth in and incorporated by reference into this document. Forward-looking statements are typically identified by words such as “plan,” “believe,” “expect,” “target,” “will,” “anticipate,” “intend,” “outlook,” “estimate,” “forecast,” “project,” “continue,” “could,” “may,” “might,” “possible,” “potential,” “predict,” “should,” “would” and other similar words and expressions, but the absence of these words does not mean that a statement is not forward-looking. These forward-looking statements are found at various places throughout this document, including in the section entitled “Risk Factors” beginning on page 7. Important factors that could cause actual results to differ materially from those indicated by such forward-looking statements include those set forth in UTG’s filings with the SEC, including its Annual Report on Form 10-K for the fiscal year ended December31, 2010, as updated by any subsequent Quarterly Reports on Form 10-Q and Current Reports on Form 8-K. These important factors also include those set forth under “Risk Factors,” beginning on page 7, as well as, among others, risks and uncertainties relating to: General economic conditions and other factors, including prevailing interest rate levels which may affect the ability of UTG to sell its products, the market value of UTG’s investments and the lapse ratio of its policies, notwithstanding product design features intended to enhance persistency of UTG’s products; UTG’s ability to achieve anticipated levels of operational efficiencies and cost-saving initiatives; mortality, morbidity and other factors which may adversely effect the profitability of UTG’s insurance products; changes in the Federal income tax laws and regulations which may affect the relative tax advantages of some of UTG’s products; increasing competition in the sale of insurance and annuities; regulatory changes or actions, including those relating to regulation of insurance products and insurance companies; ratings assigned to UTG’s insurance subsidiaries by independent rating organizations; unanticipated litigation; the ability of the parties to timely and successfully receive the required approvals for the merger; the possibility that the anticipated benefits from the merger cannot be fully realized or may take longer to realize than expected; the possibility that costs, difficulties or disruptions related to the integration of Acap’s operations into UTG will be greater than expected; the effect of accounting pronouncements issued periodically by accounting standard-setting bodies; the timing, success and overall effects of competition from a wide variety of competitive providers; the risk that revenues following the merger may be lower than expected; changes in political or other factors such as monetary policy, legal and regulatory changes or other external factors over which the companies have no control; and general economic conditions, including any potential effects arising from terrorist attacks and any consequential hostilities or other hostilities or other external factors over which we have no control. Should one or more of these risks or uncertainties materialize, or should any of our assumptions prove incorrect, actual results may vary in material respects from those projected in these forward-looking statements. We caution you not to place undue reliance on any forward-looking statements, which speak only as of the date of this document, or in the case of a document incorporated by reference, as of the date of that document. The areas of risk and uncertainty described above are not exclusive and should be considered in connection with any written or oral forward-looking statements that may be made or included in this document or on, before or after the date of this document by UTG or Acap or anyone acting for any or both of them. Except as required by law, neither UTG nor Acap undertakes any obligation to publicly update or release any revisions to these forward-looking statements to reflect any events or circumstances after the date that they were made or to reflect the occurrence of unanticipated events. We discuss additional factors, risks and uncertainties that could cause actual results to differ materially from those expressed in the forward-looking statements in reports filed with the SEC by UTG. See “Where You Can Find More Information” beginning on page60 for a list of the documents incorporated by reference. RISK FACTORS In addition to the other information included and incorporated by reference into this document, including the matters addressed in “Cautionary Statement Regarding Forward-Looking Statements” beginning on page5, Acap shareholders should carefully consider the following risks before deciding how to vote. In addition, you should read and consider the risks associated with the business of UTG because those risks will also affect the combined company. Those risks can be found in the Annual Report on Form 10-K for the fiscal year ended December31, 2010 for UTG, as updated by any subsequent Quarterly Reports on Form 10-Q and Current Reports on Form 8-K, which are incorporated by reference into this document. You should also read and consider the other information in this document and the other documents incorporated by reference into this document. See “Where You Can Find More Information” beginning on page 59. Risks Relating to the Merger Acap and UTG officers and directors have conflicts that may influence them to support or recommend the approval of the merger described in this proxy statement/prospectus. As of the date of this proxy statement/prospectus, UTG beneficially owns approximately 73.3% of the outstanding shares of Acap common stock.In addition, Jesse T. Correll is the Chairman and Chief Executive Officer of each of Acap and UTG and beneficially owns approximately 60% of the outstanding shares of UTG common stock and controls, through his beneficial ownership in UTG and its subsidiaries, approximately 44% of the outstanding shares of Acap common stock.The other members of senior management of UTG also serve in the same or similar positions with Acap.The members of UTG’s board of directors also serve as the members of Acap’s board of directors. As a result of these ownership interests and potential conflicts of interest, these officers and directors could be more likely to support or recommend the approval of the merger described in this proxy statement/prospectus than if they did not have these interests.Acap shareholders should consider whether these interests may have influenced these officers and directors to support or recommend the approval of the merger described in this proxy statement/prospectus. The exchange ratio is fixed and does not give effect to possible fluctuations in UTG’s stock price before the closing of the merger.As a result, shareholders of Acap will not know the value of their merger consideration until the merger is completed. The ratio of the number of shares of UTG common stock to be received in exchange for shares of Acap common stock for those Acap shareholders is expressed as a fixed ratio in the merger agreement.Accordingly, the ratio will not be adjusted in the event of any increase or decrease in the price of UTG common stock, and the specific dollar value of common stock to be received upon completion of the merger will depend on the market value of UTG common stock at the time the merger is completed.As an example, on the date the merger agreement was signed, the closing sales price of UTG’s common stock was $12.00 per share, making each share of Acap common stock worth approximately $2,796 in the merger.As of , 2011, the closing sales price of UTG common stock was $ per share, which would make each share of Acap common stock worth approximately $ at current market prices.In addition, the price of UTG common stock at the time the merger is completed may vary from its price at the date of this proxy statement/prospectus and the date of the Acap special meeting, possibly by a large amount.Any variation may be the result of one or more of the following factors: changes in the business, operations or prospects of UTG; regulatory considerations; and general market and economic conditions, many of which may be beyond the control of Acap and UTG. Because the merger will be completed after the date of the special meeting, at the time of your special meeting, you will not know the exact market value of the UTG common stock that Acap shareholders will receive upon completion of the merger. The Acap board of directors did not seek third party offers before agreeing to enter into the merger agreement with UTG. The Acap board of directors did not seek third party offers before agreeing to enter into the merger agreement with UTG.As a result, Acap shareholders will not be able to determine whether an unrelated third party would be willing to pay more for their Acap shares than the value Acap shareholders will receive in the merger.The value of the shares of UTG common stock that Acap shareholders will receive in the merger of $ per share (based on the closing price of UTG common stock on , 2011) is less than the book value per share of Acap as of June 30, 2011. The dollar value of the UTG common stock to be received upon completion of the merger may be less than the book value per share of the Acap common stock. The book value of the shares of Acap common stock as of June 30, 2011 was $5,025.44 per share, which is greater than the implied value of the consideration to be received by the Acap shareholders in the merger.Based on the closing price of UTG common stock on August 11, 2011, the last trading day before public announcement of the merger, the exchange ratio of 233 represented approximately $2,796 in UTG common stock for each share of Acap common stock.Based on the appraisal value of UTG common stock on December 31, 2010, the exchange ratio of 233 represented approximately $4,588 in UTG common stock for each share of Acap common stock. An active public trading market for UTG’s common stock may not develop or be maintained. UTG’s stock is currently quoted on the over-the-counter market.There has been limited trading in UTG’s shares of common stock, at widely varying prices, and trading to date has not created an active market for UTG’s shares.Accordingly, there can be no assurance that an established and liquid trading market in UTG’s stock will develop or that it will continue if it does develop.Acap shareholders should consider the lack of liquidity and the long-term nature of an investment in UTG common stock. If the merger of Universal Guaranty and American Capitol is not completed, UTG will not be able to recognize the operating efficiencies and potential cost savings it expects to achieve in the merger. The merger of Universal Guaranty, the wholly-owned subsidiary of UTG, and American Capitol, the wholly-owned subsidiary of Acap, is subject to regulatory approval of the insurance regulators of the states in which they are domiciled.Accordingly, Acap is unable to predict when, or if, the merger of Universal Guaranty and American Capitol, will be consummated.If UTG cannot complete the merger of Universal Guaranty and American Capitol, it may not be able to recognize the operating efficiencies and potential cost savings it expects to achieve in the merger. Failure to complete the merger could negatively impact the stock price of UTG common stock and the future business and financial results of UTG and Acap. If the merger is not completed, the ongoing businesses of UTG and Acap could be adversely affected and each of UTG and Acap will be subject to several risks, including having to pay certain costs relating to the proposed merger, such as legal, accounting, financial advisor, filing, printing and mailing fees.If the merger is not completed, these risks could materially affect the business, financial results and stock prices of UTG or Acap. UTG expects to incur substantial expenses related to the merger. UTG expects to incur substantial expenses in connection with completing the merger with Acap.There will be certain expenses incurred relative to integration of Acap and UTG.While UTG has assumed that a certain level of transaction and integration expenses would be incurred, there are a number of factors beyond its control that could affect the total amount or the timing of these expenses. Many of the expenses that will be incurred, by their nature, are difficult to estimate accurately at the present time. The market price of UTG common stock may decline as a result of the merger. The market price of UTG common stock may decline as a result of the merger if the combined company does not achieve the perceived benefits of the merger as rapidly or to the extent anticipated. Risks Relating to UTG UTG may not be able to compete with larger, more established insurance companies. There are many life and health insurance companies in the United States.However, some companies may pay higher commissions and charge lower premium rates and many companies have more substantial resources than UTG does.The principal cost and competitive factors that affect the ability of UTG’s and Acap’s insurance subsidiaries to sell their insurance products on a profitable basis are: the general level of premium rates for comparable products; the extent of individual policyholders services required to service each product category; general interest rate levels; competitive commission rates and related marketing costs; legislative and regulatory requirements and restrictions; the impact of competing insurance and other financial products; and the condition of the regional and national economies. UTG’s insurance business and investments are concentrated in a small number of states andadverse economic conditions in these states could materially, adversely affect UTG’s financial condition and results of operation. Because UTG serves primarily individuals located in four states, the ability of its customers to pay their insurance premiums is impacted by the economic conditions in these areas.As of December 31, 2010, approximately 55% of UTG's total direct premium was collected from Illinois, Ohio, Texas and West Virginia.UTG’s results of operations are heavily dependent upon the strength of these economies. In addition a substantial portion of UTG’s investment mortgage loans are secured by real estate located primarily in Arizona, Florida, Georgia, Kentucky, Ohio and Texas.Consequently, adverse changes in local and regional economic conditions in these real estate markets could have an adverse effect on the value of our collateral, and due to the concentration of our collateral in real estate, on our financial condition. In certain circumstances, regulatory authorities may place the insurance subsidiaries of UTG under regulatory control. Acap’s and UTG’s insurance subsidiaries are subject to risk-based capital requirements imposed by the National Association of Insurance Commissioners.These requirements were imposed to evaluate the adequacy of statutory capital and surplus in relation to investment and insurance risks associated with: asset quality; mortality and morbidity; asset and liability matching; and other business factors. The requirements are used by states as an early warning tool to discover potential weakly capitalized companies for the purpose of initiating regulatory action.Generally, if an insurer’s risk-based capital falls below specified levels, the insurer would be subject to different degrees of regulatory action depending upon the magnitude of the deficiency.Possible regulatory actions range from requiring the insurer to propose actions to correct the risk-based capital deficiency to placing the insurer under regulatory control. Specifically, there are four different levels of regulatory attention, depending upon the ratio of the company’s total adjusted capital to its authorized control level risk based capital. A “company action level event” is generally triggered if a company’s total adjusted capital is less than 200% but greater than or equal to 150% of its authorized control level risk based capital.When this occurs, the company must submit a comprehensive plan to the regulatory authority which discusses proposed corrective actions to improve its capital position. A “regulatory action level event” is triggered if a company’s total adjusted capital is less than 150% but greater than or equal to 100% of its authorized control level risk based capital.When this occurs, the regulatory authority may take any action it deems necessary, including placing the company under regulatory control. An “authorized control level event” is triggered if a company’s total adjusted capital is less than 100% but greater than or equal to 70% of its authorized control level risk based capital.When this occurs, the regulatory authority may take any action it deems necessary, including placing the company under regulatory control. A “mandatory control level event” is triggered if a company’s total adjusted capital is less than 70% of its authorized control level risk based capital.When this occurs, the regulatory authority is mandated to place the company under its control. As of December 31, 2010, the total adjusted capital of Universal Guaranty, UTG’s wholly-owned insurance subsidiary, was above 360% of its authorized control level risk based capital.The total adjusted capital of American Capitol, Acap’s wholly-owned insurance subsidiary was above 750% of its authorized control level risk based capital.If this percentage were to decrease to one of the four levels provided above, regulatory action could have a material adverse effect on the results of operations of UTG following the merger. UTG’s and Acap’s insurance subsidiaries may be required to pay assessments to fund policy holder losses or liabilities; this may have a material adverse effect on the results of operations of UTG following the merger. The solvency or guaranty laws of most states in which an insurance company does business may require that company to pay assessments (up to certain prescribed limits) to fund policyholder losses or liabilities of insurance companies that become insolvent.Recent insolvencies of insurance companies increase the possibility that these assessments may be required.These assessments may be deferred or forgiven under most guaranty laws if they would threaten an insurer’s financial strength and, in certain instances, may be offset against future premium taxes.The likelihood and amount of future assessments cannot be estimated by UTG.Any future assessments may have a material adverse effect on the results of operations of UTG. UTG’s and Acap’s insusrance subsidiaries are subject to regulation by state insurance departments. Universsal Guaranty and American Capitol are subject to regulation and supervision by the states in which they are licensed to do business.These regulations are designed primarily to protect policy owners.Although the extent of regulation varies by state, the respective state insurance departments have broad administrative powers relating to the granting and revocation of licenses to transact business, licensing of agents, the regulation of trade practices and premium rates, the approval of form and content of financial statements and the type and character of investments. These laws and regulations require Universal Guaranty and American Capitol to maintain certain minimum surplus levels and to file detailed periodic reports with the supervisory agencies in each of the states in which it does business, and its business and accounts are subject to examination by these agencies at any time.The insurance laws and regulations of the domiciliary state of American Capitol requires that this subsidiary be examined at specified intervals.Universal Guaranty is domiciled in the State of Ohio.American Capitol is domiciled in the State of Texas. The federal government may seek to regulate the insurance industry. Although the federal government generally does not directly regulate the insurance industry, federal initiatives often have a direct impact on the insurance business.Current and proposed measures that may significantly affect the insurance business generally include limitations on antitrust immunity and minimum solvency requirements. The Gramm-Leach-Bliley Act implemented fundamental changes in the regulation of the financial services industry in the U.S.The act permits the combination of commercial banks, insurers and securities firms under one holding company.Under the act, national banks retain their existing ability to sell insurance products in some circumstances.In addition, bank holding companies that qualify and elect to be treated as “financial holding companies” may engage in activities, and acquire companies engaged in activities, that are “financial” in nature or “incidental” or “complementary” to such financial activities, including acting as principal, agent or broker in selling life, property and casualty and other forms of insurance, including annuities.A financial holding company can own any kind of insurance company or insurance broker or agent, but its bank subsidiary cannot own the insurance company.Under state law, the financial holding company would need to apply to the insurance commissioner in the insurer’s state of domicile for prior approval of the acquisition of the insurer, and the act provides that the commissioner, in considering the application, may not discriminate against the financial holding company because it is affiliated with a bank.Under the act, no state may prevent or interfere with affiliations between banks and insurers, insurance agents or brokers, or the licensing of a bank or affiliate as an insurer or agent or broker.With the passage of the Gramm-Leach-Bliley Act, bank holding companies may acquire insurers, and insurance holding companies may acquire banks.The ability of banks to affiliate with insurance companies may materially adversely affect all of UTG’s product lines by substantially increasing the number, size and financial strength of potential competitors. Proposed changes to the Internal Revenue Code could have a material adverse effect on the results of operations of UTG. Currently, under the Internal Revenue Code, holders of many life insurance and annuity products, including both traditional and variable products, are entitled to tax-favored treatment on these products.For example, income tax payment by policyholders on investment earnings under life insurance and annuity products which are owned by natural persons is deferred during the product’s accumulation period and is payable, if at all, only when the insurance or annuity benefits are actually paid or to be paid.In the past, legislation has been proposed that would have curtailed the tax-favored treatment of some of UTG’s life insurance products. Acap and UTG are holding companies and rely on dividends from their insurance subsidiaries; state insurance laws may restrict the ability of these subsidiaries to pay dividends. Acap and UTG are insurance holding companies whose assets consist primarily of the outstanding capital stock of their insurance subsidiaries.Following the merger, UTG will depend primarily on dividends from its insurance subsidiaries to satisfy its financial obligations, pay operating expenses and pay dividends to its shareholders.Universal Guaranty is subject to regulation under the insurance and insurance holding company laws and regulations of the State of Ohio.American Capitol is subject to regulation under the insurance and insurance company holding laws and regulations of the State of Texas.These statutes require prior regulatory agency approval or prior notice of certain material intercompany transactions, including the payment of dividends. Interest rate volatility may adversely affect our profitability. Changes in interest rates affect many aspects of UTG’s business and can significantly affect its profitability.The profitability of its spread-based business depends in large part upon its ability to manage interest rate spreads, and the credit and other risks inherent in UTG’s investment portfolio.UTG cannot guarantee that it will manage successfully its interest rate spreads or the potential negative impact of those risks. UTG and Acap Face Other Risks The risks listed above are not exhaustive, and you should be aware that following the merger UTG and Acap will face various other risks, including those discussed in reports filed by UTG with the SEC. See "Where You Can Find More Information" beginning on page60. THE SPECIAL MEETING Date, Time and Place The special meeting of Acap shareholders is scheduled to be held at 5250 South Sixth Street, Springfield, Illinois, on , 2011, at local time. Purpose of the special meeting The special meeting of Acap shareholders is being held to adopt the merger agreement by and among UTG and Acap and to approve the merger of Acap with and into UTG and the other transactions contemplated by the merger agreement. Recommendation of the Board of Directors of Acap The board of directors of Acap has unanimously declared that the merger agreement and merger are advisable and fair to, and in the best interests of, Acap and its shareholders, and has unanimously approved the merger agreement and the merger. The Acap board of directors unanimously recommends that Acap shareholders vote "FOR" the adoption of the merger agreement and approval of the merger and the other transactions contemplated by the merger agreement. Record Date; Stock Entitled to Vote Only holders of record of shares of Acap common stock at the close of business on , 2011 are entitled to notice of, and to vote at, the special meeting and at any adjournment of the meeting. This date is referred to as the record date for the meeting. On the record date, there were 2,898 shares of Acap common stock outstanding and entitled to vote at the special meeting. Quorum A quorum is necessary to hold a valid special meeting of Acap shareholders. A quorum will be present at the special meeting if the holders of a majority of the outstanding shares of Acap common stock entitled to vote on the record date are present, in person or by proxy. If there are insufficient votes at the special meeting to approve the merger, Acap expects the chairman of the meeting to adjourn the special meeting (from time to time in his discretion) in order to solicit additional proxies. Abstentions and broker non-votes will be counted as present for purposes of determining whether a quorum is present. Required Vote The adoption of the merger agreement and approval of the merger and the other transactions contemplated by the merger agreement requires the affirmative vote of the holders of a majority of the outstanding shares of Acap common stock. On the record date, approximately 73.3% of the outstanding shares of Acap common stock was held by Universal Guaranty, a wholly-owned subsidiary of UTG.Acap currently expects that Universal Guaranty will vote its shares in favor of the adoption of the merger agreement and approval of the merger and the other transactions contemplated by the merger agreement. Abstentions and Broker Non-Votes If you are an Acap shareholder and fail to vote, fail to instruct your broker, bank or nominee to vote, or abstain from voting, it will have the same effect as a vote against the adoption of the merger agreement and approval of the merger and the other transactions contemplated by the merger agreement. Voting at the Special Meeting Whether or not you plan to attend the special meeting, please vote your shares of Acap common stock. If your shares of Acap common stock are held in your name, you may vote in person at the special meeting or by proxy. Voting in Person If you plan to attend the special meeting and wish to vote in person, you will be given a ballot at the special meeting. Please note, however, that if your shares of Acap common stock are held in "street name," which means your shares of Acap common stock are held of record by a broker, bank or other nominee, and you wish to vote at the special meeting, you must bring to the special meeting a proxy from the record holder (your broker, bank or nominee) of the shares of Acap common stock authorizing you to vote at the special meeting. Voting of Proxies A proxy card is enclosed for your use. Acap requests that you sign the accompanying proxy card and return it promptly in the enclosed postage-paid envelope. When the accompanying proxy card is returned properly executed, the shares of Acap common stock represented by it will be voted at the special meeting or any adjournment thereof in accordance with the instructions contained in the proxy. If a proxy card is signed and returned without an indication as to how the shares of Acap common stock represented by the proxy are to be voted with regard to the proposal, the Acap common stock represented by the proxy will be voted in favor of the proposal. At the date hereof, Acap management has no knowledge of any business that will be presented for consideration at the special meeting and which would be required to be set forth in this proxy statement/prospectus, other than the matters set forth in Acap's accompanying Notice of Special Meeting of Shareholders. In accordance with Acap's bylaws and the Delaware General Corporation Law, which we refer to as Delaware law, business transacted at the special meeting will be limited to those matters set forth in such notice. Nonetheless, if any other matter is properly presented at the special meeting for consideration, it is intended that the persons named in the enclosed proxy and acting thereunder will vote in accordance with their best judgment on such matter. Your vote is important. Accordingly, please sign and return the enclosed proxy card whether or not you plan to attend the special meeting in person. Shares Held in Street Name If you hold your shares of Acap common stock in a stock brokerage account or if your shares are held by a bank or nominee (that is, in "street name"), you must provide the record holder of your shares with instructions on how to vote your shares if you wish them to be counted. Please follow the voting instructions provided by your broker, bank or nominee. Please note that you may not vote shares held in street name by returning a proxy card directly to Acap or by voting in person at the special meeting unless you provide to Acap a "legal proxy," which you must obtain from your broker, bank or nominee. Further, brokers who hold shares of Acap common stock on behalf of their customers may not vote those shares without specific instructions from their customers. If you are an Acap shareholder and you do not instruct your broker, bank or nominee on how to vote any of your shares held in street name, your broker, bank or nominee may not vote those shares, which will have the same effect as a vote against the adoption of the merger agreement and approval of the merger and the other transactions contemplated by the merger agreement. Revocability of Proxies or Voting Instructions If you are a holder of record on the record date for the special meeting, you have the power to revoke your proxy at any time before your proxy is voted at the special meeting. You can revoke your proxy in one of three ways: you can send a signed notice of revocation; you can grant a new, valid proxy bearing a later date; or you can attend the special meeting and vote in person, which will automatically cancel any proxy previously given, or you can revoke your proxy in person, but your attendance alone at the special meeting will not revoke any proxy that you have previously given. If you choose either of the first two methods, your notice of revocation or your new proxy must be received by Acap's Corporate Secretary at 5250 South Sixth Street, Springfield, Illinois62703 no later than the beginning of the special meeting. Solicitation of Proxies In accordance with the merger agreement, the cost of proxy solicitation for the special meeting will be borne by Acap. In addition to the use of the mail, proxies may be solicited by officers and directors of Acap, without additional remuneration, by personal interview, telephone, facsimile or otherwise. Acap will also request brokerage firms, nominees, custodians and fiduciaries to forward proxy materials to the beneficial owners of shares of Acap common stock held of record on the record date and will provide customary reimbursement to such firms for the cost of forwarding these materials. ACAP PROPOSAL PROPOSAL: ADOPTION OF THE MERGER AGREEMENT AND APPROVAL OF THE MERGER Acap is asking its shareholders to adopt the merger agreement and approve the merger and the other transactions contemplated by the merger agreement. For a detailed discussion of the terms and conditions of the merger, see "The Merger-The Merger Agreement" beginning on page27. As discussed in the section entitled "The Merger-Acap's Reasons for the Merger; Recommendation by the Acap Board of Directors," beginning on page17, after careful consideration, the Acap board of directors, by a unanimous vote, approved the merger agreement and declared the merger agreement and the transactions contemplated by the merger agreement, including the merger, to be advisable and fair to and in the best interests of Acap and its shareholders. Required Vote Adoption of the merger agreement and approval of the merger and the other transactions contemplated by the merger agreement requires the affirmative vote of a majority of the outstanding shares of Acap common stock. For purposes of this proposal, a failure to vote, a failure to instruct your broker, bank or nominee or an abstention from voting will have the same effect as a vote against the adoption of the merger agreement and approval of the merger and the other transactions contemplated by the merger agreement. The Acap board of directors unanimously recommends that Acap shareholders vote "FOR" the adoption of the merger agreement and approval of the merger and the other transactions contemplated by the merger agreement. The consummation of the merger is conditioned on the adoption of the merger agreement and approval of the merger and the other transactions contemplated by the merger agreement by the Acap shareholders. THE MERGER The discussion in this document of the merger and the principal terms of the merger agreement is subject to, and is qualified in its entirety by reference to, the merger agreement. We urge you to read carefully the merger agreement in its entirety, a copy of which is attached as Annex A to this document and incorporated by reference herein. General Description of the Merger Parties to the Merger UTG was incorporated in 1984, under the name United Trust, Inc., under the laws of Illinois to serve as an insurance holding company.UTG and its subsidiaries have only one significant industry segment: insurance.The current name and state of incorporation, Delaware, were adopted in 2005 through a merger transaction.UTG’s dominant business is individual life insurance, which includes the servicing of existing insurance business in force, the solicitation of new individual life insurance, the acquisition of other companies in the insurance business and the administration processing of life insurance business for other entities.For the year ended December 31, 2010, UTG had total revenues of approximately $38.4 million and net income of approximately $7.6 million.For the six months ended June 30, 2011, UTG had total revenues of approximately $20.1 million and net income of approximately $5.2 million.UTG’s consolidated assets as of December 31, 2010 and June 30, 2011 were approximately $442 million and $444 million, respectively.UTG’s common stock is traded on the over-the-counter market under the symbol “UTGN.OB”. Acap was incorporated in Delaware in 1985.Acap is an insurance holding company that is 73% owned by Universal Guaranty, a wholly-owned subsidiary of UTG.Acap has no day-to-day operations of its own.Its only significant asset is its investment in American Capitol Insurance Company.American Capitol is a wholly-owned life insurance subsidiary of Acap domiciled in Texas, which operates in the individual life insurance business.The primary focus of American Capitol has been the servicing of existing insurance business in force.For the year ended December 31, 2010, Acap had total revenues of approximately $9.5 million and net income of approximately $2.8 million.For the six months ended June 30, 2011, Acap had total revenues of approximately $5,049,265 and net income of approximately $1,744,170.Acap’s consolidated assets as of December 31, 2010 and June 30, 2011 were approximately $115 million and $111 million, respectively.There is currently no established trading market for Acap common stock.Acap common stock is quoted on the Pink Sheets under the symbol “ACPC”. The Exchange Ratio In the merger, each outstanding share of Acap common stock (other than shares owned by Acap or UTG, directly or indirectly, which will be cancelled) will be converted at the effective time of the merger into the right to receive shares of UTG common stock. The merger agreement provides for an exchange ratio of 233 shares of UTG common stock for each share of Acap common stock. This exchange ratio will not be adjusted to reflect changes in the stock price of either UTG common stock or Acap common stock prior to completion of the merger. UTG shareholders will continue to hold their existing shares of UTG common stock. Operations After the Merger The combined company will maintain UTG’s current headquarters in Springfield, Illinois, following the completion of the merger. Until the merger has received all necessary approvals and we complete the merger, UTG and Acap will continue operating as separate entities. The companies are targeting a closing by December 31, 2011, although we cannot assure completion by any particular date. Background of the Merger On December 8, 2006, UTG acquired 1,803 shares of Acap common stock from certain individual Acap shareholders for an aggregate price of $17,211,438, or $9,546 per share.UTG also entered into stock put option agreements under which certain individuals had the opportunity to sell to UTG up to 264 shares of common stock during the period ending December 16, 2007 based on the same per share price.All 264 shares were acquired by UTG.Following the acquisition, UTG transferred those shares to its wholly owned subsidiary, Universal Guaranty Life Insurance Company.As of the record date for the special meeting, Universal Guaranty owned 2,126 shares of Acap’s common stock, or 73.3% of Acap’s outstanding common stock. Following UTG’s acquisition of the Acap common stock, the board of directors of Acap was replaced with members of UTG’s board of directors and services on behalf of Acap, including employees, were provided by UTG pursuant to administrative services agreements.Following UTG’s acquisition and until the latter part of 2010, the boards of directors of UTG and Acap considered a combination of UTG and Acap from time to time but determined, based on the weakened national economy and subsequent recession that began in 2008 and continued into 2009 and 2010, that the timing for such a combination was not appropriate. Beginning in the fourth quarter of 2010, management of Acap and UTG began discussing in greater detail the mutual benefits of a possible combination of the two companies, in particular the benefits of combining UTG’s insurance subsidiary, Universal Guaranty, with Acap’s insurance subsidiary, American Capitol.Acap and UTG retained Lewis & Ellis on March 16, 2011 as their financial advisor to provide an actuarial appraisal of Acap and UTG for the purpose of determining the exchange ratio pursuant to which shares of Acap common stock would be converted into shares of UTG common stock in a proposed combination.The UTG and Acap boards of directors determined that an independent actuarial appraisal using statutory accounting practices was most appropriate to safeguard the interests of Acap’s minority shareholders, given that Acap is a consolidated subsidiary of UTG.Actuarial appraisals are frequently used to measure the value and financial performance of insurance companies.The board of directors of Acap also appointed Wes Perry and Randy Attkisson who are also directors of UTG to a special committee to oversee the process and determine whether the findings and recommendations of Lewis & Ellis were reasonable and fair to Acap.The board of directors of UTG appointed John Albin and Joe Brinck to a special committee to oversee the process and determine whether the findings and recommendations of Lewis & Ellis were reasonable and fair to UTG. On June 15, 2011, the special committee of Acap’s board of directors held a meeting during which Acap’s management and representatives of Lewis & Ellis, Inc. discussed the Lewis & Ellis evaluation and recommended the merger and the agreement of merger to the full board of directors of Acap.On June 15, 2011, following the Acap board’s review of the proposed merger agreement and related matters, including the merger, the Acap board approved the proposed merger agreement and related matters, including the merger, determined that the merger agreement and the merger were in the best interests of the Acap shareholders, declared the advisability of the merger agreement and the merger, and recommended that the Acap shareholders vote for the merger agreement and the merger. On June 15, 2011, the special committee of UTG’s board of directors held a meeting during which UTG’s management and representatives of Lewis & Ellis, Inc. discussed the Lewis & Ellis evaluation and recommended the merger and the agreement of merger to the full board of directors of UTG.On June 15, 2011, the UTG board of directors held a meeting during which it approved the proposed merger agreement and related matters, including the merger and the issuance of UTG common stock as the merger consideration. Following the June 15, 2011 board meetings of Acap and UTG, the parties finalized the merger agreement and, on August 9, 2011, the parties executed and delivered the merger agreement. Recommendation of Acap Board of Directors and Acap’s Reasons for the Merger After careful consideration, the Acap board of directors, by a unanimous vote of all directors, at a meeting held on June 15, 2011, approved the merger agreement and the transactions contemplated thereby, including the merger.In reaching its decision, the Acap board of directors considered a number of factors that the board of directors believed supported its decision, including the following material factors: Financial Considerations.The Acap board of directors considered that the various benefits to Acap of the merger include without limitation cost savings from the elimination of certain reporting requirements with respect to Acap and American Capitol under applicable insurance laws and regulations; the improvement to the overall efficiency of the organization by consolidation of Acap into UTG and American Capitol into Universal Guaranty; and providing minority shareholders of Acap with freely tradable shares of a “public” company. Fixed Exchange Ratio.The merger consideration is a fixed exchange ratio which will not fluctuate as a result of changes in the price of UTG common stock prior to the merger, which limits the impact of external factors on the transaction. Tax-Free Transaction.The merger will qualify as a tax-free transaction to Acap shareholders for U.S. federal income tax purposes. Opinion of Lewis & Ellis.The Acap board of directors considered the actuarial appraisal performed by Lewis & Ellis and the opinion of Lewis & Ellis that, as of December 31, 2010, the exchange ratio of 233 was fair, from a financial point of view, to the holders of Acap common stock. Improved Liquidity.The merger is expected to result in improved liquidity for shareholders as a result of the increased equity capitalization and the increased shareholder base of the combined company. The above discussion of the factors considered by the Acap board of directors is not intended to be exhaustive, but does set forth material factors considered by the Acap board of directors. For the reasons set forth above, the Acap board of directors unanimously declared that the merger agreement, the merger and the other transactions contemplated by the merger agreement are advisable and fair to, and in the best interests of, Acap and its shareholders and unanimously approved the merger agreement.The Acap board of directors unanimously recommends to Acap’s shareholders that they vote “FOR” the adoption of the merger agreement and approval of the merger and the other transactions contemplated by the merger agreement. UTG’s Reasons for the Merger After careful consideration, the UTG board of directors, by a unanimous vote of all directors, at a meeting held on June 15, 2011, approved the merger agreement and the transactions contemplated thereby, including the merger.In reaching its decision, the UTG board of directors considered a number of factors that the board of directors believed supported its decision, including the following material factors: Financial Considerations.The UTG board of directors concluded that the various benefits to UTG of the merger include without limitation cost savings from the elimination of certain reporting requirements with respect to Acap and American Capitol under applicable insurance laws and regulations; and the improvement to the overall efficiency of the organization by consolidation of UTG with Acap and American Capitol into Universal Guaranty. Fixed Exchange Ratio.The merger consideration is a fixed exchange ratio which will not fluctuate as a result of changes in the price of UTG common stock prior to the merger, which limits the impact of external factors on the transaction. Opinion of Lewis & Ellis.The UTG board of directors considered the actuarial appraisal performed by Lewis & Ellis and the opinion of Lewis & Ellis that, as of December 31, 2010, the exchange ratio of 233 was fair, from a financial point of view, to the holders of Acap common stock. Improved Liquidity.The merger is expected to result in improved liquidity for shareholders as a result of the increased equity capitalization and the increased shareholder base of the combined company. The above discussion of the factors considered by the UTG board of directors is not intended to be exhaustive, but does set forth the material factors considered by the UTG board of directors. Opinion of Lewis & Ellis Lewis & Ellis provided to the Boards of Directors of UTG and Acap an actuarial appraisal of UTG and Acap.Based upon such appraisal, Lewis & Ellis opined that, as of December 31, 2010, the exchange ratio of 233 shares of UTG common stock for each share of Acap common stock provided for in the proposed merger represented a fair value or consideration, from a financial point of view, to the holders of Acap common stock. The full text of the written opinion of Lewis & Ellis, dated June 14, 2011, is attached to this proxy statement/prospectus as AnnexB. The summary of Lewis & Ellis's opinion set forth in this proxy statement/prospectus is qualified in its entirety by reference to the full text of the opinion.ACAP shareholders should read the full opinion carefully and in its entirety. Lewis & Ellis's opinion is addressed to the ACAP and UTGboards of directors, is directed only to the fairness, from a financial point of view, of the exchange ratio in the merger to holders of ACAP common stock as of the date of the opinion, and does not address any other aspect of the transactions contemplated by the merger agreement. Lewis & Ellis provided its opinion for the information and assistance of the UTG and ACAP boards of directors in connection with their consideration of the merger. The opinion of Lewis & Ellis does not constitute a recommendation as to how any ACAP shareholder should vote with respect to the merger. In addition, this opinion does not in any manner address the price at which UTG common stock will trade at any time subsequent to the date of the opinion. Lewis & Ellis is a member of the AmericanAcademy of Actuaries and is frequently engaged to provide accuarial appraisals of life insurance companies.In connection with its opinion, Lewis & Ellis reviewed, among other things: the merger agreement; annual reports to shareholders and annual reports on Form 10-K of UTG for the five years ended December 31, 2010; quarterly statutory financials as of March 31, 2011 as well as the annual statutory information as of December 31, 2010, December 31, 2009 and December 31, 2008 for Universal Guaranty Life Insurance Company and American Capitol Insurance Company; quarterly report on Form 10-Q as of March 31, 2011 for UTG; proxy statement dated May 10, 2011 for UTG; other communications from Acap and UTG to their respective shareholders; annual and quarterly statements for American Capitol as filed with the applicable insurance regulatory authorities for the three years ended December 31, 2010 and the quarterly period ended March 31, 2011; annual and quarterly statements for each of UTG’s principal insurance subsidiaries as filed with the applicable insurance regulatory authorities for the three years ended December 31, 2010 and the quarterly period ended June 30, 2011; internal financial analyses and forecasts for Acap prepared by its management; and a preliminary actuarial appraisal prepared by an independent actuarial firm. Lewis & Ellis also held discussions with members of the senior management of Acap and UTG regarding the strategic rationale for, and the potential benefits of, the transaction contemplated by the merger agreement and the past and current business operations, financial condition and future prospects of their respective companies. Lewis & Ellis relied upon the accuracy and completeness of all information that was publicly available or was furnished to or discussed with Lewis & Ellis by ACAP and UTG or otherwise reviewed by or for Lewis & Ellis, and Lewis & Ellis did not independently verify (nor did Lewis & Ellis assume responsibility or liability for independently verifying) any such information or its accuracy or completeness. Lewis & Ellis did not conduct and was not provided with any valuation or appraisal of any assets or liabilities, nor did Lewis & Ellis evaluate the solvency of ACAP or UTG under any state or federal laws relating to bankruptcy, insolvency or similar matters. In relying on financial analyses and forecasts provided to Lewis & Ellis or derived therefrom, Lewis & Ellis assumed that they had been reasonably prepared based on assumptions reflecting the best then-available estimates and judgments by management as to the expected future results of operations and financial condition of ACAP and UTG to which such analyses or forecasts relate. Lewis & Ellis expressed no view as to such analyses or forecasts or the assumptions on which they were based. Lewis & Ellis's opinion is necessarily based on economic, market and other conditions as in effect on, and the information made available to Lewis & Ellis as of the date of Lewis & Ellis's opinion. It should be understood that subsequent developments may affect Lewis & Ellis's opinion, and Lewis & Ellis does not have any obligation to update, revise or reaffirm its opinion. Lewis & Ellis's opinion is limited to the fairness, from a financial point of view, to the holders of ACAP common stock of the exchange ratio in the merger, and Lewis & Ellis expressed no opinion as to the fairness of the merger to, or any consideration to be paid to creditors or other constituencies of ACAP or as to the underlying decision by ACAP to engage in the merger.Lewis & Ellis expressed no opinion as to the price at which ACAP common stock or UTG common stock will trade at any time subsequent to the date of the opinion. The terms of the merger agreement, including the exchange ratio, were determined through arm's-length negotiations between ACAP and UTG, and the decision to enter into the merger agreement was solely that of the ACAP board of directors and the UTG board of directors. Lewis & Ellis's opinion and financial analyses were among the many factors considered by the ACAP board of directors in its evaluation of the merger and should not be viewed as determinative of the views of the ACAP board of directors or management with respect to the merger or the exchange ratio. The following summary discloses the material elements of the financial analyses performed by Lewis & Ellis, Inc. in connection with its opinion to the Acap board of directors dated June 14, 2011, which analyses were among those considered by Lewis & Ellis in connection with delivering its opinion. Lewis & Ellis provided to the boards of directors of UTG and Acap an actuarial appraisal of UTG and Acap as of December 31, 2010.Based upon such appraisal, Lewis & Ellis opined that, as of December 31, 2010, the exchange ratio of 233 shares of UTG common stock for each share of Acap common stock provided for in the proposed merger represented a fair value or consideration, from a financial point of view, to the holders of Acap common stock.An actuarial appraisal does not necessarily represent the value of a company’s stock on the open market but rather is derived from a projection of future earnings and reflects the value of a company’s earnings potential under a specific set of assumptions. The development of the actuarial values in Lewis & Ellis’ report reflect statutory accounting practices.Lewis & Ellis believe it is appropriate to analyze a life company using statutory accounting practices because (i) statutory accounting determines the availability of earnings to life company shareholders; (ii) statutory surplus constitutes the funds available or investments in new business or other ventures requiring capital; and (iii) statutory earnings are prescribed by Actuarial Standard of Practice Number 19, which relates to actuarial appraisals. Lewis & Ellis’ opinion concluded that a fair value for UTG as of December 31, 2010 was $76,713,316.In determining the fair value for UTG, Lewis & Ellis considered the fair value of UTG’s adjusted capital and surplus, other adjustments of value (including the fair value of Acap) and the value of its insurance business in force. Value of Business in Force.To provide an actuarial value of UTG’s insurance business in force, Lewis & Ellis’ opinion relied heavily upon the existing life insurance model projections created by UTG’s appointed actuary, a consulting third party actuary, as adjusted to reflect the appraisal purpose of the analysis.The existing model projections are primarily used for asset adequacy testing annually required by the National Association of Insurance Commissioners. Adjustments were made to the asset adequacy projections to reflect the value of UTG’s normal yearly renewable term and two coinsurance treaties.Normal reinsurance premiums were projected into the future assuming an average profit margin for the reinsurance companies.The ratio of past reinsurance premium to direct premium was utilized to tie the reinsurance premium projection to the direct business.The portion of premium assumed to be profit to the reinsurers was then discounted back to the present to arrive at a value adjustment to the insurance business in force. Adjusted Capital and Surplus.Lewis & Ellis also considered the value of UTG’s capital and surplus, as adjusted.As of December 31, 2010, UTG had $30,442,880 of statutory capital and surplus in accordance with statutory accounting principles.Adjustments to UTG’s capital and surplus in order to represent the fair value of UTG’s statutory capital and surplus included with out limitation the following: the cost of capital for each insurance company based on the company’s portfolio yield and expected return of the investor; the excess of the fair value of Acap, which Lewis & Ellis determined to be $13,257,918, overAcap’s book value based on statutory life insurance accounting; the fair value of certain real estate owned by UTG but not include in the projections; and adjustments to account for the value of certain reserves. Other Adjustments of Value.In addition to the present value of insurance in force and adjustments to capital and surplus, Lewis & Ellis’ analysis also included the value of UTG’s state licenses and state charter. Lewis & Ellis's opinion and actuarial appraisal was only one of the many factors considered by the ACAP board of directors in its evaluation of the proposed merger and should not be viewed as determinative of the views of the ACAP board of directors or management with respect to the proposed merger or the merger consideration. The consideration was determined through negotiation between ACAP and UTG. Lewis & Ellis was retained by Acap and UTG in connection with the proposed merger.Acap agreed to pay Lewis & Ellis for its services, including the fairness opinion, a fee not to exceed $43,000. Interests of Directors and Executive Officers of UTG and Acap in the Merger As of the date of this proxy statement/prospectus, UTG beneficially owns approximately 73.3% of the outstanding shares of Acap common stock.In addition, Jesse T. Correll is the Chairman and Chief Executive Officer of each of Acap and UTG and beneficially owns approximately 60% of the outstanding shares of UTG common stock and controls, through his beneficial ownership in UTG and its subsidiaries, approximately 44% of the outstanding shares of Acap common stock.The other members of senior management of UTG also serve in the same or similar positions with Acap.The members of UTG’s board of directors also serve as the members of Acap’s board of directors.As a result of these ownership interests and potential conflicts of interest, these officers and directors could be more likely to support or recommend the approval of the merger described in this proxy statement/prospectus than if they did not have these interests. Material United States Federal Income Tax Consequences of the Merger The following general discussion sets forth the anticipated material U.S. federal income tax consequences of the merger to U.S. holders (as defined below) of Acap common stock. This discussion does not address any tax consequences arising under the laws of any state, local or foreign jurisdiction, or under any United States federal laws other than those pertaining to income tax nor does it address tax consequences arising under the unearned income Medicare contribution tax pursuant to the Health Care and Education Reconciliation Act of 2010. This discussion is based upon the Code, the regulations promulgated under the Code (which we refer to as Treasury regulations) and court and administrative rulings and decisions, all as in effect on the date of this proxy statement/prospectus. These laws may change, possibly retroactively, and any change could affect the accuracy of the statements and conclusions set forth in this discussion. This discussion addresses only those Acap common shareholders that hold their Acap common stock as a capital asset under the Code (generally, property held for investment). Further, this discussion does not address all aspects of U.S. federal income taxation that may be relevant to you in light of your particular circumstances or that may be applicable to you if you are subject to special treatment under the U.S. federal income tax laws, including if you are: a financial institution; a tax-exempt organization; an S corporation or other pass-through entity (or an investor in an S corporation or other pass-through entity); an insurance company; a mutual fund; a dealer or broker in stocks and securities, or currencies; a trader in securities that elects mark-to-market treatment; a person that is subject to the alternative minimum tax provisions of the Code; a holder of ACAP common stock that received ACAP common stock through the exercise of an employee stock option, through a tax-qualified retirement plan or otherwise as compensation; a person that is not a U.S. holder (as defined below); a person that has a functional currency other than the U.S. dollar; a holder of ACAP common stock that holds ACAP common stock as part of a hedge, straddle, constructive sale, conversion or other integrated transaction; or a United States expatriate. Determining the actual tax consequences of the merger to you may be complex. They will depend on your specific situation and on factors that are not within the control of UTG or ACAP. You should consult your tax advisor as to the tax consequences of the merger in your particular circumstances, including the applicability and effect of the alternative minimum tax and any state, local, foreign or other tax laws and of changes in those laws. For purposes of this discussion, the term "U.S. holder" means a beneficial owner of ACAP common stock that is for U.S. federal income tax purposes (i)an individual citizen or resident of the United States, (ii)a corporation, or entity treated as a corporation, organized in or under the laws of the United States or any state thereof or the District of Columbia, (iii)a trust if (a)a court within the United States is able to exercise primary supervision over the administration of the trust and one or more U.S. persons have the authority to control all substantial decisions of the trust or (b)such trust has made a valid election to be treated as a U.S. person for U.S. federal income tax purposes or (iv)an estate, the income of which is includible in gross income for U.S. federal income tax purposes regardless of its source. The U.S. federal income tax consequences to a partner in an entity or arrangement that is treated as a partnership for U.S. federal income tax purposes and that holds ACAP common stock generally will depend on the status of the partner and the activities of the partnership. Partners in a partnership holding ACAP common stock should consult their tax advisors. Wyatt, Tarrant & Combs, LLC, tax counsel to UTG, has opined that the merger will qualify as a “reorganization” for U.S. federal income tax purposes within the meaning of Section368(a) of the Code. As a result upon exchanging your ACAP common stock for UTG common stock, you generally will not recognize gain or loss. The aggregate tax basis in the shares of UTG common stock that you receive in the merger, will equal your aggregate adjusted tax basis in the ACAP common stock you surrender. Your holding period for the shares of UTG common stock that you receive in the merger will include your holding period for the shares of ACAP common stock that you surrender in the merger. This summary of certain material U.S. federal income tax consequences of the merger is for general information only and is not tax advice. You are urged to consult your tax advisor with respect to the application of U.S. federal income tax laws to your particular situation as well as any tax consequences arising under the U.S. federal estate or gift tax rules, or under the laws of any state, local, foreign or other taxing jurisdiction. Accounting Treatment Since ACAP is already a majority owned subsidiary of UTG, UTG will account for any difference between the fair value of the consideration received or paid and the amount by which the noncontrolling interest is adjusted and such amount shall be recognized in equity attributable to UTG, in accordance with applicable guidance. Dissenters’ Appraisal Rights Acap is a Delaware corporation. Section 262 of the Delaware General Corporation Law provides appraisal rights, sometimes referred to as “dissenters’ rights”, under certain circumstances to shareholders of a Delaware corporation that is involved in a merger.Record holders of Acap common stock that follow the appropriate procedures are entitled to appraisal rights under Section 262 in connection with the merger. The following discussion is not a complete statement of the law pertaining to appraisal rights under the Delaware General Corporation Law and is qualified in its entirety by the full text of Section 262, which is reprinted in its entirety as Annex C to this proxy statement/prospectus.All references in Section 262 to a “shareholder” and in this discussion to a “record holder” or a “holder of Acap common stock” are to the record holder of the shares of Acap common stock immediately before completion of the merger as to which appraisal rights are asserted.A person having a beneficial interest in shares held of record in the name of another person, such as a broker or nominee, must act promptly to cause the record holder to follow the steps summarized below properly and in a timely manner to perfect appraisal rights. Under the Delaware General Corporation Law, record holders of Acap common stock that follow the procedures set forth in Section 262 and that have not voted in favor of the approval and adoption of the merger agreement and the merger are entitled to have the Delaware Court of Chancery appraise their shares of Acap common stock and to receive payment of the “fair value” of such shares, exclusive of any element of value arising from the accomplishment or expectation of the merger, together with a fair rate of interest, if any, as determined by the Delaware Court of Chancery. Under Section 262, when a board of directors submits a merger agreement and merger for approval and adoption at a meeting of shareholders, as in the case of the Acap special meeting, not less than 20 days before the meeting, Acap must notify each of its shareholders entitled to appraisal rights that they have such appraisal rights and include in each such notice a copy of Section 262.This proxy statement/prospectus constitutes such notice to the holders of Acap common stock.Any holder of Acap common stock who wishes to exercise appraisal rights or wishes to preserve such holder’s right to do so should review the following discussion and Annex C carefully because the failure to timely and properly comply with the procedures specified in Section 262 will result in the loss of appraisal rights under the Delaware General Corporation Law. A holder of Acap common stock wishing to exercise appraisal rights must deliver to Acap, before the vote on the approval and adoption of the merger agreement and the merger at the Acap special meeting, a written demand for appraisal of such holder’s Acap common stock and must reasonably inform Acap of the identity of the holder of record as well as the intention of the holder to demand an appraisal of the fair value of the shares held.In addition, a holder of Acap common stock wishing to exercise appraisal rights or wishing to preserve such holder’s right to do so must hold of record such shares on the date the written demand for appraisal is made, must continue to hold such shares through the completion of the merger and must either vote against or abstain from voting on the approval and adoption of the merger agreement and the merger. Only a holder of record of Acap common stock may assert appraisal rights for Acap common stock, registered in such holder’s name.A demand for appraisal should be executed by or on behalf of the holder of record, fully and correctly, as such holder’s name appears on such holder’s stock certificates, and must state that such holder intends thereby to demand appraisal of such holder’s shares of Acap common stock.A proxy or vote against the approval and adoption of the merger agreement and the merger will not constitute a demand for appraisal. If the shares of Acap common stock are owned of record in a fiduciary capacity, such as by a trustee, guardian or custodian, execution of the demand should be made in that capacity, and, if the shares of Acap common stock are owned of record by more than one person, as in a joint tenancy or tenancy in common, the demand should be executed by or on behalf of all joint owners.An authorized agent, including one or more joint owners, may execute a demand for appraisal on behalf of all joint owners.An authorized agent, including one or more joint owners, may execute a demand for appraisal on behalf of a holder of record; however, the agent must identify the record owner or owners and expressly disclose the fact that, in executing the demand, the agent is agent for such owner or owners.A record holder, such as a broker who holds Acap common stock as nominee for several beneficial owners, may exercise appraisal rights with respect to the shares of Acap common stock held for one or more beneficial owners while not exercising such rights with respect to the shares of Acap common stock held for other beneficial owners.In such case, however, the written demand should set forth the number of shares of Acap common stock as to which a shareholder seeks appraisal.If a shareholder does not specify a number of shares of Acap common stock, the Delaware Court of Chancery will presume that the demand covers all Acap common stock held in the name of the record owner. We urge holders of Acap common stock who hold their shares in brokerage accounts or other nominee forms and who wish to exercise appraisal rights to consult with their brokers to determine the appropriate procedures for making of a demand for appraisal by such nominee. Shareholders should mail or deliver all written demands for appraisal of Acap common stock to Acap at 5250 South Sixth Street, Springfield, Illinois 62703, Attention: Secretary, so Acap may receive the demand before the vote on the approval and adoption of the merger proposal at the Acap special meeting. Within 10 days after we complete the merger, UTG, the surviving corporation in the merger, will send a notice as to the approval of the merger to each person that satisfied the appropriate provisions of Section 262.Within 120 days after we complete the merger, but not thereafter, the surviving corporation, or any holder of Acap common stock entitled to appraisal rights under Section 262 and who has complied with the foregoing procedures, may file a petition in the Delaware Court of Chancery demanding a determination of the fair value of the shares of Acap common stock held by all such shareholders.UTG is not under any obligation, and has no present intention, to file a petition with respect to the appraisal of the fair value of the Acap common stock.Accordingly, it is the obligation of the holders of the shares of Acap common stock to initiate all necessary action to perfect their appraisal rights within the time prescribed in Section 262. Within 120 days of completion of the merger, any record holder of Acap common stock that has complied with the requirements for exercise of appraisal rights can request in writing a statement from the surviving corporation setting forth the aggregate number of shares of Acap common stock not voted in favor of the merger and with respect to which demands for appraisal have been received and the aggregate number of holders of such shares.The surviving corporation must mail such statement within 10 days after it has received the written request or within 10 days after expiration of the period for delivery of demands for appraisal, whichever is later. If a holder of Acap common stock timely files a petition for appraisal and serves a copy of such petition upon the surviving corporation, the surviving corporation is then obligated, within 20 days, to file with the Delaware Register in Chancery a duly verified list containing the names and addresses of all shareholders who have demanded payment for their shares and with whom the surviving corporation has not reached agreements as to the value of their shares.After notice to such shareholders as required by the Delaware Court of Chancery, the Delaware Court of Chancery may conduct a hearing on such petition to determine those shareholders that have complied with Section 262 and who have become entitled to appraisal rights. The Delaware Court of Chancery may require the holders of shares of Acap common stock that demanded an appraisal for their shares to submit their share certificates to the Delaware Register in Chancery for notation of the pendency of the appraisal proceeding.If any shareholder fails to comply with such direction, the Delaware Court of Chancery may dismiss the proceedings as to such shareholder. After determining the holders of Acap common stock who are entitled to appraisal, the Delaware Court of Chancery will appraise the fair value of their shares of Acap common stock exclusive of any element of value arising from the accomplishment or expectation of the merger, together with interest, if any, to be paid upon the amount determined to be the fair value.Holders considering seeking appraisal should be aware that the fair value of their Acap common stock as determined under Section 262 could be more than, the same as or less than the value of the consideration that they would otherwise receive in the merger if they did not seek appraisal of their Acap common stock, and that investment banking opinions as to fairness from a financial point of view are not necessarily opinions as to fair value under Section 262.The Delaware Supreme Court has stated that the Delaware Court of Chancery should consider “proof of value by any techniques or methods that are generally considered acceptable in the financial community and otherwise admissible in court” in the appraisal proceedings.More specifically, the Delaware Supreme Court has stated that: “Fair value, in an appraisal context, measures ‘that which has been taken from the shareholder, viz., his proportionate interest in a going concern.’”In the appraisal process, the Delaware Court of Chancery values the corporation “as an entity,” not merely as a collection of assets or by the sum of the market price of each share of its stock.Moreover, the Delaware Court of Chancery must view a corporation as an on-going enterprise, occupying a particular market position in the light of future prospects.”In addition, Delaware courts have decided that the statutory appraisal remedy, depending on factual circumstances, may or may not be a shareholder’s exclusive remedy.The Delaware Court of Chancery will also determine the amount of interest, if any, to be paid upon the amounts to be received by persons whose shares of Acap common stock have been appraised.The Delaware Court of Chancery may determine the costs of the proceeding and tax these costs upon the parties as the Delaware Court of Chancery deems equitable. The Delaware Court of Chancery may also order that all or a portion of the expenses incurred by any holder of Acap common stock in connection with an appraisal, including, without limitation, reasonable attorneys’ fees and the fees and expenses of experts utilized in the appraisal proceeding, be charged pro rata against the value of all of the shares of Acap common stock entitled to appraisal. Any holder of Acap common stock that has duly demanded an appraisal in compliance with Section 262 will not, after completion of the merger, be entitled to vote such shareholder’s shares of Acap common stock subject to such demand for any purpose or be entitled to the payment of dividends or other distributions on those shares, except dividends or other distributions payable to holders of record of Acap common stock as of a date before we consummate the merger. If any holder of Acap common stock that demands appraisal of such holder’s shares of Acap common stock under Section 262 fails to perfect, or effectively withdraws or loses such holder’s right to appraisal, as provided in the Delaware General Corporation Law, the holder’s Acap common stock will convert into UTG common stock in accordance with the merger agreement.A holder of Acap common stock will fail to perfect, or will effectively lose, the right to appraisal if the holder does not file a petition for appraisal within 120 days after we complete the merger.A holder may withdraw a demand for appraisal by delivering to the surviving corporation a written withdrawal of the demand for appraisal and an acceptance of the merger.Any such attempt to withdraw made more than 60 days after we complete the merger will, however, require the written approval of UTG.Further, once a petition for appraisal is filed, the appraisal proceeding may not be dismissed as to any holder absent court approval. Failure to follow the steps required by Section 262 for perfecting appraisal rights may result in the loss of such rights, in which event a holder of Acap common stock will be entitled to receive only the consideration set forth in the merger agreement for each share of Acap common stock issued and outstanding immediately before the effective time of the merger owned by such holder. The foregoing is a summary of certain of the provisions of Section 262 and is qualified in its entirety by reference to the full text of such Section 262, a copy of which is attached as Annex C to this proxy statement/prospectus. UTG Shareholders. UTG shareholders will not be entitled to dissenters’ appraisal rights under Delaware law or otherwise in connection with the merger. Regulatory Matters UTG and Acap are not aware of any regulatory approvals required for the merger of UTG and Acap; however, certain of the insurance statutes of the jurisdiction in which American Capitol, Acap’s insurance subsidiary, is domiciled and the jurisdictions in which it is licensed, and the insurance holding company laws in those jurisdiction that govern Acap require prior approval for persons acquiring control of insurance companies domiciled or commercially domiciled in the state, whether directly or indirectly, through merger or acquisition or otherwise.While UTG and Acap desire to merge Universal Guaranty, UTG’s insurance subsidiary, and American Capitol, Acap’s insurance subsidiary, immediately following the merger of UTG and Acap, the merger of the two insurance subsidiaries is not a condition to the consummation of the merger of UTG and Acap. THE MERGER AGREEMENT The following is a summary of the material terms and conditions of the merger agreement. This summary does not purport to be complete and may not contain all of the information about the merger agreement that is important to you. This summary is qualified in its entirety by reference to the merger agreement, a copy of which is attached as AnnexA to, and incorporated by reference into, this proxy statement/prospectus. The rights and obligations of the parties are governed by the express terms and conditions of the merger agreement and not by this summary or any other information contained in this proxy statement/prospectus.
